Per Curiam. The respective motions of the Arkansas Association of Counties and the Arkansas Municipal League to file amicus curiae briefs are granted. Each movant shall file its brief within ten (10) days from the date of this per curiam order. We grant the motions and allow additional time for the filing of these briefs because Supreme Court Rule 20(k) regarding rehearing and amicus briefs is not entirely clear as to when the briefs are to be filed' once permission of this court is granted.  By this order we interpret Rule 20(k) to mean that amici curiae counsel must file briefs in support of or in opposition to rehearing simultaneously with their motions for permission to participate. If the motion and amicus brief support rehearing or are neutral, they must be filed within the time period that the petitioner’s petition and brief are due. If the motion and amicus brief oppose rehearing, they must be filed within the time period that the respondent’s petition and brief are due.  Henceforth, no additional time to file an amicus brief will be granted. Amicus briefs must accompany motions to participate. Dudley and Newbern, JJ., dissent.